Citation Nr: 1436037	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a disability of the right lower extremity, claimed as a right foot disability secondary to service-connected bilateral patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

On his March 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  In a subsequent June 2010 letter, the Veteran withdrew his hearing request.  

This case was previously before the Board in March 2013.  At that time, the Board dismissed one issue, denied three others, and remanded the issue of entitlement to service connection for a right foot disability.  As a result of the development ordered by the Board, and in recognition of the evidence of record, the former single issue of entitlement to service connection for a right foot disability has been bifurcated into two separate issues.  

The development ordered by the Board in its March 2013 remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2013, the Veteran filed a claim for numerous benefits.  Though the Veteran has been sent a VCAA letter, these claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's pes planus was noted on his entry to service.  

2.  The Veteran's pre-existing pes planus was not aggravated by his active service, nor is it secondary to or aggravated by any service-connected disability.  

3.  The Veteran currently suffers from a contusion of the medial right ankle related to an in-service injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).  

2.  The criteria for service connection for a contusion of the medial right ankle have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of September 2009 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2005 and April 2013; the record does not reflect that these examinations are inadequate for rating purposes.  The April 2013 examiner responded to specific questions posed by the Board's March 2013 remand, and it serves as the basis for the grant of service connection detailed below.  Thus, VA's duty to assist has been met.

II. Service Connection Claims

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002).  

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts 

The Veteran's service treatment records reflect that pes planus was noted on entry.  His October 1998 enlistment examination shows a diagnosis of moderate, but asymptomatic pes planus.  Other than complaining of corns on his feet in September 1999, the Veteran had no further complaints of or treatment for pes planus during his active service.  His November 2003 separation examination did postulate that his bilateral knee complaints may be due to his pes planus, but it did not state that the Veteran he was then suffering from any symptoms related to his pes planus.  

Though not reflected in his service treatment records, the Veteran maintains that he injured his right ankle in 2002.  In his March 2010 claim, the Veteran stated that, during a hike, a fellow Marine ran over his right ankle in a Humvee.  He stated that though he complained of this incident, he was only provided treatment for his knees.  He reiterated these contentions in a November 2011 letter.  In January 2013 letters, two fellow Marines stated that a Humvee hit either the Veteran's right foot or his right ankle.  

At a February 2005 VA general medical examination, the Veteran stated that his pes planus had been present since childhood.  He stated that he has some mild discomfort in his right foot and mild pain when he wakes up, but he had no complaints otherwise and no functional impairment.  He stated that he seeks no treatment for his feet, and that while his bilateral knee disability prevents him from doing certain activities, his pes planus does not.  

On examination, the Veteran had some mild tenderness of the distal right fifth metatarsal.  Otherwise, the Veteran's feet were nontender, and no other symptoms were noted with respect to pes planus.  The examiner diagnosed the Veteran as suffering from asymptomatic pes planus.  He stated that the Veteran's pes planus was not aggravated beyond its normal progression by his active service.  He noted that, other than the mild complaints of pain, the Veteran has no symptoms related to this disability.  

The Veteran's August 2009 claim reflects that he sought service connection for a right foot disability secondary to his right knee disability.  In his November 2009 notice of disagreement, the Veteran contended that he injured his right foot by changing his gait due to his service-connected right knee disability.  

At an April 2013 VA examination, the Veteran complained of right ankle pain, but denied suffering from any symptoms related to pes planus.  The examiner diagnosed the Veteran as suffering from a contusion of the medial right ankle and bilateral pes planus.  He stated that the Veteran does not have any right foot disability other than pes planus, and that the Veteran's pes planus has not been aggravated or worsened in any way by his other service-connected disabilities, as the Veteran has no complaints with regard to his feet.  The examiner did state that the Veteran's complaints center on his right ankle.  He stated that while this disability is not secondary to his service-connected bilateral knee disabilities, it is more likely than not related to the Veteran's in-service injury.  

Analysis 

The evidence shows that the Veteran currently suffers from both bilateral pes planus and a contusion of the right ankle.  The current disability criterion is met.  

Service connection is not warranted for pes planus, however, as the evidence does not show that this disability was aggravated by his active service.  The Veteran's pes planus was specifically noted on his October 1988 entrance examination; the presumption of soundness does not apply.  38 U.S.C.A. § 1111; see also Wagner, 370 F.3d at 1093.  Thus, this aspect of his right foot claim is one for service aggravation under 38 U.S.C.A. § 1153.

The evidence does not show that the Veteran's pes planus increased in severity during his active service.  Although the pes planus was asymptomatic at entrance, the separation examination did not reflect any symptoms of pes planus (rather symptoms affecting the knees).  The Veteran had no complaints of or treatment for pes planus during his active service.  The examiner from the Veteran's February 2005 VA examination specifically concluded that this disability was not aggravated beyond its normal progression by his active service.  He further noted that, other than complaints of mild occasional pain, the Veteran has no symptoms related to his pes planus.  By the time of his April 2013 examination, the Veteran complained of no symptoms at all, and instead focused solely on his ankle.  Thus, at all times since entrance into service, the Veteran's pes planus has been asymptomatic, which does not tend to show an increase in severity.  Without sufficient evidence of an increase in severity, service connection for pes planus based on service aggravation is not warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

There are no alternate pathways of service connection for the Veteran's pes planus.  Though the Veteran suggests that this disability may have been aggravated by his service-connected bilateral knee disabilities, this fact is not reflected in the medical evidence.  The April 2013 examiner specifically stated that his pes planus is not aggravated in any way by his service-connected bilateral knee disabilities.  The finding of the VA examiner outweighs the Veteran's contention as the examiner took into account the Veteran's history and complaints, and provided a persuasive expert opinion on the matter.

That being said, a liberal reading of the Veteran's statements make it clear that he seeks service connection not simply for pes planus, but for any possible disability of the right lower extremity, particularly one that may be associated with the Humvee incident.  His statements and letters focus on his history of a right ankle injury in service.  

The previous Board decision of March 2013 denied entitlement to service connection for a right ankle disability.  This decision was predicated on the fact that there was no evidence that the Veteran suffered a right ankle injury during his active service.  Subsequent to that decision, however, the Veteran submitted two statements from fellow Marines corroborating his contention that he suffered a right ankle injury.  Further, the April 2013 VA examination confirmed that the Veteran currently suffers from a right ankle disability (characterized as a contusion of the medial right ankle), and that this disability is related to his active service.  

In an effort to be as claimant friendly as possible, the Board finds it prudent to broaden and recharacterize the Veteran's present claim as one for service connection for a right lower extremity disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the findings of the April 2013 VA examiner, and in consideration of the evidence submitted by the Veteran, the Board concludes that the evidence of whether the Veteran's right ankle disability is related to an in-service injury is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a right lower extremity disability (namely a contusion of the medial right ankle) is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for pes planus is denied.

Service connection for a contusion of the medial right ankle is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


